                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

GABRIEL QUINTIN FRAZIER,                     )
                                             )
       Plaintiff,                            )
                                             )
       v.                                    )   CIVIL ACTION NO. 2:19-CV-203-WHA
                                             )
OFFICER BENNETT, et al.,                     )
                                             )
       Defendants.                           )

                                             ORDER

       This case is before the court on a Recommendation of the Magistrate Judge entered on May

22, 2019. Doc. 5. There being no timely objection filed to the Recommendation, and upon an

independent review of the file, the Recommendation is ADOPTED, and it is hereby

       ORDERED that this case is DISMISSED without prejudice for failure of Plaintiff to

comply with the orders of the court and to prosecute this action.

       A separate Final Judgment will be entered.

       Done, this 12th day of June 2019.




                                        /s/ W. Harold Albritton
                                      W. HAROLD ALBRITTON
                                      SENIOR UNITED STATES DISTRICT JUDGE
